         Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 1 of 22
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                       September 10, 2021
                          UNITED STATES DISTRICT COURT
                                                                                        Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


                                                §
    HEATHER H.,     1
                                                §
                                                §
                 Plaintiff,                     §
                                                §
    v.                                          §             Case No. 4:20-cv-736
                                                §
    KILOLO KIJAKAZI, 2                          §
    Acting Commissioner of Social               §
    Security,                                   §
                                                §
                 Defendant.                     §

                              MEMORANDUM AND ORDER

          Plaintiff Heather H. filed this suit seeking judicial review of the denial of

disability insurance benefits under Title II and XVI of the Social Security Act (“the

Act”). ECF No. 1 at 3–4. The Parties consented to have this Court conduct all

proceedings in this matter pursuant to 28 U.S.C. § 636(c) and filed cross-motions

for summary judgment, ECF Nos. 15, 18. Having reviewed the motions, record, and

the applicable law, the Court determines that Plaintiff’s motion should be granted,


1
  Pursuant to the May 1, 2018 “Memorandum Re: Privacy Concern Regarding Social Security and
Immigration Opinions” issued by the Committee on Court Administration and Case Management
of the Judicial Conference of the United States, the Court uses only Plaintiff’s first name and last
initial.
2
 The suit was originally filed against Andrew Saul, the then-Commissioner of the Social Security
Administration. Pursuant to Federal Rule of Civil Procedure 25(d), Kilolo Kijakazi has been
automatically substituted as Defendant.

                                                 1
       Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 2 of 22




and Defendant’s motion should be denied.

I.        BACKGROUND

          Plaintiff is 49 years old, R. 295, 3 and completed three years of college. R. 68,

80, 251. Plaintiff worked as a sales associate and manager. R. 67, 97–98, 240, 251.

She alleges a disability onset date of January 1, 2016. R. 58, 70, 206, 213. 4 Plaintiff

claims she suffers from both physical and mental impairments, R. 15–16, 58, 124,

250, causing weakness and pain in her neck, back, and upper extremities, particularly

her dominant (left) arm, R. 46–52.

          On May 30, 2017, Plaintiff filed an application for disability insurance

benefits and supplemental security income under both Titles II and XVI of the Act.

R. 10, 23, 58, 85. She based her application on back pain, depression, and attention

deficit hyperactivity disorder. R. 58, 70, 124, 131, 250. The Commissioner denied

her claims initially, R. 118, 125, and on reconsideration, R. 134, 135–142.

          A hearing was held before an Administrative Law Judge (“ALJ”). R. 37–43,


3
    “R.” citations refer to the electronically filed Administrative Record, ECF No. 10.
4
 The ALJ found that Plaintiff’s work after the alleged disability onset date was an unsuccessful
work attempt. R. 13 (citing 20 C.F.R. §§ 404.1574(c), 404.1575(d), 416.974(c), and 416.975(d)).
An “unsuccessful work attempt” is defined as when “your impairment forced you to stop working
or to reduce the amount of work you do so that your earnings from such work fall below the
substantial gainful activity earnings level in paragraph (b)(2) and you meet the conditions
described in paragraphs (c)(2), (3) and (4) of this section.” 20 C.F.R. § 404.1574(c)(1). Plaintiff
earned $1,920.00 in the fourth quarter of 2016 and $1,002.00 in the first quarter of 2017. R. 13.
Accordingly, the ALJ found this work did not constitute sustained substantial work activity as is
defined in the regulations, i.e. the earnings from the jobs did not average at least $1,130.00 per
month in 2016, or $1,170.00 per month in 2017. R. 13 (citing 20 C.F.R. §§ 404.1571 et seq., and
416.971 et seq.).

                                                   2
     Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 3 of 22




46–57. An attorney represented Plaintiff at the hearing. R. 46. Plaintiff, a medical

expert, and a vocational expert testified at the hearing. R. 47, 53, 55. The ALJ issued

a decision denying Plaintiff’s request for benefits. R. 23. 5 The Appeals Council

denied Plaintiff’s request for review, thus upholding the ALJ’s decision to deny

disability benefits and supplemental security income. R. 1.

       Plaintiff filed this case, ECF No. 1, challenging the ALJ’s analysis and

seeking remand, Pl.’s MSJ, ECF No. 15. Defendant counters, arguing that the ALJ

considered all the medical evidence, and that substantial evidence supports the ALJ’s

assessment. Def.’s MSJ, ECF No. 18, at 2–8.


5
  An ALJ must follow five steps in determining whether a claimant is disabled. 20 C.F.R.
§ 416.920(a)(4). The ALJ determined Plaintiff was not disabled at step five. R. 22–23. At step one,
the ALJ found Plaintiff did not engage in substantial gainful activity during the period from his
alleged onset date through his date last insured. R. 13 (citing 20 C.F.R. 404.1571 et seq.). At step
two, the ALJ found Plaintiff had the following severe impairments: degenerative disc disease,
anxiety disorder, depressive disorder, attention deficit hyperactivity disorder, and somatic
symptom disorder. R. 13. At step three, the ALJ determined Plaintiff did not have an impairment
or combination of impairments that met or medically equaled the severity of one of the listed
impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525,
404.1526, 416.920(d), 416.925, and 416.926). R. 13. The ALJ found that Plaintiff has the Residual
Functional Capacity (“RFC”) to perform light work as defined in 20 C.F.R. § 404.1567(b) and 20
C.F.R. § 416.967(b). However, the ALJ including limitations, including that Plaintiff could never
climb ladders, ropes, or scaffolds; could occasionally balance, stoop, kneel, crouch, crawl, and
climb ramps or stairs; could frequently handle, finger, and feel bilaterally; could occasionally reach
overhead bilaterally; could understand, remember, and carry out simple, routine tasks, involving
simple, work-related instructions; could have no interaction with the general public; and could
have occasional interaction with coworkers and supervisors. R. 15. At step four, the ALJ
determined Plaintiff was unable to perform any past relevant work. R. 22. At step five, based on
the testimony of the vocational expert and a review of the record, the ALJ concluded that
considering Plaintiff’s age, education, work experience, and RFC, Plaintiff was capable of making
a successful adjustment to other work that exists in significant numbers in the national economy,
including occupations such as mail clerk, photocopy machine operator, and laundry press operator.
R. 22–23. Therefore, the ALJ concluded Plaintiff was not disabled. R. 23.



                                                  3
      Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 4 of 22




II.    STANDARD OF REVIEW

       The Act provides for district court review of any final decision of the

Commissioner that was made after a hearing in which the claimant was a party.

42 U.S.C. § 405(g). In performing that review:

       The court shall have power to enter, upon the pleadings and transcript
       of the record, a judgment affirming, modifying, or reversing the
       decision of the Commissioner …, with or without remanding the cause
       for a rehearing. The findings of the Commissioner … as to any fact, if
       supported by substantial evidence, shall be conclusive[.]
Id.

       Judicial review of the Commissioner’s decision to deny benefits is limited to

determining whether the decision is supported by substantial evidence on the record

and whether the proper legal standards were applied. Id.; Boyd v. Apfel, 239 F.3d

698, 704 (5th Cir. 2001); Loza v. Apfel, 219 F.3d 378, 393 (5th Cir. 2000).

“Substantial evidence” means “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148,

1154 (2019) (quotations omitted). Substantial evidence is “more than a scintilla but

less than a preponderance.” Carey v. Apfel, 230 F.3d 131, 135 (5th Cir. 2000). The

“threshold for such evidentiary sufficiency is not high.” Biestek, 139 S. Ct. at 1154.

       “The Court weighs four elements to determine whether there is substantial

evidence of disability: (1) objective medical facts; (2) diagnoses and opinions of

treating and examining physicians; (3) subjective evidence of pain and disability;

and (4) the claimant’s age, education, and work history.” Thornhill v. Colvin, No.

                                          4
    Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 5 of 22




14-CV-335, 2015 WL 232844, at *3 (N.D. Tex. Jan. 16, 2015) (citing Martinez v.

Chater, 64 F.3d 172, 174 (5th Cir. 1995)).

      If the Commissioner’s findings are supported by substantial evidence, then

they are conclusive and must be affirmed. Farr v. Astrue, No. G-10-205, 2012 WL

6020061, at *1 (S.D. Tex. Nov. 30, 2012) (citing Ripley v. Chater, 67 F.3d 552, 555

(5th Cir. 1995)). A reviewing court may not reweigh the evidence in the record, try

issues de novo, or substitute its judgment for that of the Commissioner, even if the

evidence preponderates against the Commissioner’s decision. Brown v. Apfel, 192

F.3d 492, 496 (5th Cir. 1999). Conflicts in the evidence are for the Commissioner,

not the Court, to resolve. Id.

      However, judicial review must not be “so obsequious as to be meaningless.”

Id. (quotations omitted). The “substantial evidence” standard is not a rubber stamp

for the Commissioner’s decision and involves more than a search for evidence

supporting the Commissioner’s findings. Singletary v. Brown, 798 F.2d 818, 822–

23 (5th Cir. 1986); Cook v. Heckler, 750 F.2d 391, 393 (5th Cir. 1985). Rather, a

reviewing court must scrutinize the record as a whole, considering whatever fairly

detracts from the substantiality of evidence supporting the Commissioner’s findings.

Singletary, 798 F.2d at 823. A finding of no substantial evidence is appropriate only

if no credible choices or no medical evidence exists to support the decision. See

Qualls v. Astrue, 339 F. App’x 461, 464 (5th Cir. 2009).


                                         5
       Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 6 of 22




III.    BURDEN OF PROOF

        An individual claiming entitlement to disability insurance benefits under the

Act has the burden of proving her disability. Johnson v. Bowen, 864 F.2d 340, 343–

44 (5th Cir. 1988). The Act defines disability as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death, or which has lasted or

can be expected to last for a continuous period of not less than twelve months.” 42

U.S.C. § 423(d) (1)(A) (2000). The impairment must be proven through medically

accepted clinical and laboratory diagnostic techniques. 42 U.S.C. § 423(d)(3)

(2000). The impairment must be so severe that the claimant is “incapable of

engaging in any substantial gainful activity.” Foster v. Astrue, No. H-08-2843, 2011

WL 5509475, at *6 (S.D. Tex. Nov. 10, 2011) (citing Anthony v. Sullivan, 954 F.2d

289, 293 (5th Cir. 1992)). A claimant is eligible for benefits only if the onset of the

impairment started by the date the claimant was last insured. Id. (citing Ivy v.

Sullivan, 898 F.2d 1045, 1048 (5th Cir. 1990)).

        The Commissioner applies a five-step sequential process to determine

disability status. Id. The claimant bears the burden of proof at the first four steps to

establish that a disability exists. Farr, 2012 WL 6020061, at *2. The burden shifts

to the Commissioner at step five to show that the claimant can perform other work.

Id. The burden then shifts back to the claimant to rebut this finding. Id. If at any step


                                           6
      Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 7 of 22




in the process the Commissioner determines that the claimant is or is not disabled,

the evaluation ends. Id.

IV.    PLAINTIFF IS ENTITLED TO SUMMARY JUDGMENT.

       Plaintiff argues that the ALJ failed to consider all the evidence. ECF No. 15

at 1, 5. 6 Additionally, Plaintiff alleges that the ALJ’s hypothetical questions to the

vocational expert did not include every limitation caused by her impairments, which

resulted in an erroneous determination that there were jobs she could perform. Id. at

2. Defendant counters that substantial evidence supported the ALJ’s findings. ECF

No. 18. The Court finds that although the ALJ considered the medical evidence, he

substituted his opinion for the doctors’ regarding Plaintiff’s mental impairments and

overlooked Plaintiff’s need for a cane in formulating the RFC, requiring remand.

       A. The ALJ Did Not Properly Conduct the Plaintiff’s RFC Analysis.

       Between the third and fourth steps of the sequential analysis, the ALJ must

decide the claimant’s RFC, which is defined as the most the claimant can still do

despite his [or her] physical and mental limitations … based on all relevant evidence

in the claimant’s record.” Winston v. Berryhill, 755 F. App’x 395, 399 (5th Cir.

2018) (citation omitted). The RFC determination is the “sole responsibility of the




6
  Although Plaintiff argues that the ALJ erred at step three, ECF No. 15 at 5, she makes no
arguments that her impairment equals one of the listings. Instead, the Court interprets this
argument as referring to the residual functional capacity (“RFC”) determination that is made
between steps three and four.

                                             7
     Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 8 of 22




ALJ.” Taylor v. Astrue, 706 F.3d 600, 602–03 (5th Cir. 2012) (quoting Ripley, 67

F.3d at 557).

       When making the RFC determination, the ALJ must consider all medical

opinions contained in the record. Id.; 42 U.S.C. § 405(b)(1). The ALJ must

“incorporate limitations into the RFC assessment that were most supported by the

record.” Conner v. Saul, No. 4:18-CV-657, 2020 WL4734995, at *8 (S.D. Tex. Aug

15, 2020) (citing Muse v. Sullivan, 925 F.2d 785, 790 (5th Cir. 1991)). As an

administrative factfinder, the ALJ is entitled to significant deference in deciding the

appropriate weight to accord the various pieces of evidence in the record, including

the credibility of medical experts and the weight to be accorded their opinions. See

Scott v. Heckler, 770 F.2d 482, 485 (5th Cir. 1985).

                1. The RFC analysis was improper.

       Plaintiff argues that the ALJ improperly evaluated the medical findings

because he did not consider all the evidence. ECF No. 15 at 6. Plaintiff contends that

had the ALJ fully evaluated the record, then he would have found Plaintiff disabled.

Id. at 23.

       The ALJ must discuss the evidence and explain why he did or did not find

Plaintiff to be disabled. 42 U.S.C. § 405(b)(1). However, the regulations do not

require the ALJ to include “an exhaustive point-by-point discussion.” Audler v.

Astrue, 501 F.3d 446, 448 (5th Cir. 2007) (explaining that an ALJ must offer some



                                          8
     Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 9 of 22




explanation to support her conclusion but not an exhaustive list); Brunson v. Astrue,

387 F. App’x 459, 461 (5th Cir. 2010) (“[T]hat the ALJ cited certain evidence that

he felt supported his decision does not mean that he failed to consider all of the other

evidence in the record.”).

       Under the new rule regarding RFC determinations, the ALJ is no longer

required to defer or give any specific evidentiary weight to any medical opinion or

prior administrative finding. 20 C.F.R. § 404.1520c(a). 7 Instead, the ALJ is required

to consider all medical opinions and prior administrative medical findings using

specific factors: (1) supportability; (2) consistency; (3) the physician’s relationships

with the claimant, which includes considering the length, purpose, and extent of the

treatment relationship, the frequency of examinations, and the examining

relationship; (4) the physician’s specialization, and (5) other factors. 20 C.F.R.

§ 404.1520c(b).8 The most important factors are consistency and supportability. Id.;

Garcia, 2020 WL 7417380, at *4. Under the new guidelines, the ALJ must articulate

how persuasive he finds each of the opinions in the record. 20 C.F.R. § 404.1520c(b).


7
  For claims filed after March 27, 2017, the new guidelines have eliminated the former requirement
that the ALJ give deference to the opinions of treating physicians. Garcia v. Saul, No. SA-19-CV-
01307-ESC, 2020 WL 7417380, at *4 (W.D. Tex. Dec. 18, 2020) (explaining that despite new
regulations, previous decisions are still relevant as supportability and consistency have always
been the most important considerations.). Because Plaintiff’s claim was filed in 2020, this new
rule applies.
8
  Other factors include evidence showing the medical source is familiar with the other evidence in
the claim, or that the medical source understands the disability program’s policies and evidentiary
policies. 20 C.F.R. § 404.1520c(b).


                                                9
    Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 10 of 22




                  a. The RFC regarding Plaintiff’s mental health impairment was
                     improperly based on the ALJ’s lay opinion.

       Plaintiff argues that the ALJ erred because he failed to consider Plaintiff’s

psychiatric treatment history. ECF No. 15 at 6. Plaintiff asserts that from January 8,

2016 through April 2018, she sought mental health treatment from at least five

mental health professionals and the ALJ’s review was too cursory. Id. at 7.

       To the contrary, the ALJ found that Plaintiff had four severe impairments of

a psychological nature: anxiety disorder, depressive disorder, attention deficit

hyperactivity disorder, and somatic symptom disorder. R. 13. The mere presence of

an impairment, however, is not sufficient to establish that the Plaintiff is suffering

from a disability. Rather, Plaintiff bears the burden of establishing that she is

disabled because she is “incapable of engaging in any substantial gainful activity.”

Foster, 2011 WL 5509475, at *6 (citing Anthony, 954 F.2d at 293). The ALJ found

that Plaintiff’s mental impairments, while severe, were not totally disabling and did

not preclude the performance of all substantial gainful activity. R. 21.

       Although not required to do an exhaustive point by point discussion, the ALJ

summarized Plaintiff’s mental treatment history and discussed why the evidence did

not result in a finding of disability. The ALJ mentioned each of the treating doctor’s

notes, evaluations, treatment, and medications. R. 19. 9 After reviewing the records,

9
  In evaluating the records from Baylor College of Medicine, the ALJ observed Plaintiff’s
“[m]ental status examination was within normal limits,” and psychiatrists prescribed medication
and therapy. R. 19 (referencing R. 361–62 (9/28/15); R. 364–65 (10/29/15); R. 366–67 (1/8/16);

                                              10
     Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 11 of 22




the ALJ stated that, “[c]onsidering her mental impairments and limitations, there is

no evidence of psychotic symptoms, suicidal ideation, or serious deficits in memory

or concentration that precludes simple work. Because of her generalized anxiety

disorder, she is limited socially.” R. 20. The ALJ also found that psychiatric

medication controls Plaintiff’s mental impairments. R. 21.

       The ALJ’s findings are largely supported by the medical records. Plaintiff’s

psychiatrists diagnosed her with depression, major depressive disorder, anxiety,

panic disorder, among other mental health conditions. 10 The records also reflect that

the Plaintiff improved with medication.11 The records documented mental status

examinations finding Plaintiff had good memory, good judgment, and good insight;


R. 369–71 (3/24/16); R. 372–73 (4/20/16); R. 376–77 (5/20/16)). Similarly, when discussing both
Dr. Bhatti’s records and Dr. Saaed’s records, the ALJ noted the psychiatrists’ prescriptions for
medication and therapy. R. 19 (referencing R. 559–62 (10/29/16), R. 543–45 (9/13/17)).
10 Over a several months, records from Baylor College of Medicine show Plaintiff was diagnosed
with depression and recurrent moderate panic disorder. R. 362 (9/28/15); R. 365 (10/29/15); R. 368
(1/8/16); R. 371 (3/24/16); R. 374 (4/20/16); R. 378 (5/20/16). Plaintiff reported feeling sad and
anxious, R. 361-62 (9/28/15); R. 364 (10/29/15); R. 366-67 (1/8/16); R. 369 (3/24/16); R. 372-373
(4/20/16); R. 376-77 (5/20/16); she was not able to achieve tasks in a timely manner and suffered
from a lack of motivation, R. 365 (10/29/15); R. 369, 371 (3/24/16); R. 376 (5/20/16). Dr. Bhatti
diagnosed Plaintiff with major depressive disorder, attention deficit disorder, generalized anxiety
disorder, and a global assessment of function (GAF) score of 49. R. 563 (10/29/16). A GAF score
of 41-50 denotes serious symptoms or any serious impairment in social, occupational, or school
functioning. Locure v. Colvin, No. 14-CV-1318, 2015 WL 1505903, at *8 n.5-6 (E.D. La. Apr. 1,
2015). Dr. Saaed diagnosed Plaintiff with major depressive disorder and anxiety, among other
ailments. R. 545. Dr. Costa diagnosed Plaintiff with depressive disorder, panic disorder, and
adjustment disorder with anxious mood. R. 822.
11
   Baylor attending psychiatrists noted Plaintiff’s stability with medication. R. 361–62 (9/28/15);
R. 364–65 (10/29/15); R. 366–67 (1/8/16); R. 369–71 (3/24/16); R. 372–73 (4/20/16); R. 376–77
(5/20/16). Dr. Bhatia documented that Plaintiff improved on medication. R. 559–62 (10/29/16).
Dr. Saaed encouraged Plaintiff to take medications as prescribed and not to skip doses. R. 545.
Additionally, Dr. Saaed prescribed continued therapy. R. 545.


                                                11
     Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 12 of 22




was well-oriented; and had no suicidal ideation or cognitive defects.12

       Dr. Costa was the sole consultative examining psychiatrist. Dr. Costa

concluded that Plaintiff had a “poor prognosis.” R. 19. The ALJ found this

conclusion inconsistent with Dr. Costa’s findings, which the ALJ thought were

moderate at worst. R. 19-20. Thus, the ALJ found Dr. Costa’s opinion was not

supported by his notes 13 or the record as a whole, considering what the ALJ

characterized as the overall normal reviews in the other records and objective

findings. R. 19-20.

       Plaintiff argues that Dr. Costa’s findings are fully supported by her history of

treatment. Although Plaintiff is correct that Dr. Costa’s opinions were supported by

the medical records and history of treatment, the ALJ is entitled to evaluate and

determine the weight and persuasiveness of the evidence. See Scott, 770 F.2d at 485.

Considering the section 404 factors, the ALJ found that Dr. Costa’s opinion was not

persuasive. R. 19-20. The Court may not reweigh the evidence or substitute its


12
   Baylor attending psychiatrists noted Plaintiff’s fair memory, good attention span and
concentration, and fair insight and judgment. R. 361–62 (9/28/15); R. 364–65 (10/29/15); R. 366–
67 (1/8/16); R. 369–71 (3/24/16); R. 372–73 (4/20/16); R. 376–77 (5/20/16). Plaintiff held no
thoughts of suicide or harm. R. 359 (9/28/15); R. 364 (10/24/15); R. 367 (1/8/16); R. 370 (3/24/16);
R. 373 (4/20/16); R. 377 (5/20/16). Dr. Bhatia documented that Plaintiff was alert, well-groomed,
had good posture, and fair memory. R. 559–62 (10/29/16). Dr. Saaed found Plaintiff possessed no
cognitive defects, had a fair fund of knowledge, and had fair memory. R. 544–45 (9/13/17).
Dr. Costa described Plaintiff as well-oriented, with good judgment, good insight, and no suicidal
or homicidal thoughts. R. 820–23 (2/8/18).
13
  Dr. Costa reported Plaintiff was anxious and highly tangential. R. 821-22. Dr. Costa also noted
Plaintiff was oriented to person, place, and time. R. 822. Plaintiff appeared to have a fair fund of
information, good judgment, and good insight. R. 822.


                                                12
     Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 13 of 22




opinion for the ALJ’s even when the evidence preponderates against the conclusion.

Brown, 192 F.3d at 496.

         The ALJ also discussed two mental RFC assessments, conducted by Dr. Wong

and Dr. Germain. R. 21.14 The ALJ found both RFC reports to be inconsistent with,

and not supported by other medical evidence in the record. Id. The ALJ found the

psychological consultants did not adequately consider Plaintiff’s subjective

complaints or have the benefit of reviewing the entire record, including hearing

Plaintiff’s testimony. R. 21. The ALJ concluded the consultants’ opinions were not

persuasive. R. 21.

         Thus, after finding the opinions of Dr. Costa, Dr. Wong, and Dr. Germain to

be unpersuasive, the ALJ concluded that the record failed to support Plaintiff’s

allegations of total disability from her mental impairments. Id.15 The ALJ found that

the RFC was consistent with the longitudinal medical records and medical opinions.

R. 21.



14
   Dr. Germain conducted an RFC examination and opined that Plaintiff could understand,
remember, and carry out detailed, but not complex instructions, and respond appropriately to
changes in the routine work setting. R. 62–68 (8/10/17). In his RFC examination, Dr. Wong opined
that Plaintiff could understand, remember, and carry out only simple instructions, make decisions,
attend and concentrate for extended periods, accept instructions, and respond appropriately to
changes in the routine work setting. R. 90–92 (3/5/18).
15
   The Defendant claims that the ALJ noted a gap in Plaintiff’s therapy treatment. ECF No. 18-1
at 4. Further, the Commissioner alleges Plaintiff only sought treatment ten times in three years. Id.
at 5. Thus, the Commissioner argues Plaintiff’s symptoms were not as severe as she alleged. Id.
However, the ALJ’s opinion can only stand or fall with the reasons stated in it. Newton v. Apfel,
209 F.3d 448, 455 (5th Cir. 2000). Because the ALJ did not state that the lack of treatment was a

                                                 13
    Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 14 of 22




       Although the ALJ is generally tasked with weighing medical opinions and

determining a plaintiff’s RFC, Taylor, 706 F.3d at 602-03, “an ALJ may not—

without opinions from medical experts—derive the applicant’s residual functional

capacity based solely on the evidence of his or her claimed medical conditions. Thus,

an ALJ may not rely on his own unsupported opinion as to the limitations presented

by the applicant’s medical conditions.” Williams v. Astrue, 355 F. App’x 828, 832

n.6 (5th Cir. 2009) (citing Ripley, 67 F.3d at 557); see also Frank v. Barnhart, 326

F.3d 618, 622 (5th Cir. 2003) (warning an ALJ “must be careful not to succumb to

the temptation to play doctor,” as “lay intuitions about medical phenomena are often

wrong”) (quotations omitted). This is particularly true in questions of mental

impairment because “[d]etermining whether a claimant is disabled because of a

mental condition under the … sequential process can be a difficult task.” Singletary,

798 F.2d at 820. “Consequently, when the ALJ rejects the only medical opinions of

record, interprets the raw medical data, and imposes a different RFC, the ALJ has

committed reversible error.” Garcia v. Berryhill, No. 17-CV-263, 2018 WL

1513688, at *2 (W.D. Tex. Mar. 27, 2018) (collecting cases); accord Allen v. Saul,

No. 4:19-cv-1575, 2020 WL 5412630, at *7 (S.D. Tex. Sept. 9, 2020); Beachum v.

Berryhill, No. 17-CV-95, 2018 WL 4560214, at *4 (W.D. Tex. Sept. 21, 2018).



reason for finding the mental impairments were not as severe as Plaintiff alleged, the Court cannot
consider this argument.


                                                14
   Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 15 of 22




      Here, there were no other medical opinions the ALJ considered. The ALJ,

therefore, improperly interpreted the raw medical data contained in the records to

formulate an RFC. See, e.g., Allen, 2020 WL 5412630, at *7 (remanding when the

ALJ gave little weight to opinions of treating psychiatrists and partial weight to the

SAMCs’ who did not review the most recent records, thereby improperly

interpreting the raw medical data to formulate the RFC); Beachum, 2018 WL

4560214, at *3-4 (noting that the ALJ, by her own admission, dismissed the medical

consultant’s opinion and thus improperly determined the RFC based on her lay

opinion); Garcia, 2018 WL 1513688, at *3 (“[T]he ALJ rejected all opining

physicians, credited no ascertainable portions of their opinions, cited raw medical

data, and made judgments regarding Plaintiff’s RFC.) (citation omitted).

      “Accordingly, the Court can only conclude that the ALJ substituted his own

judgment over the medical opinions of the physicians of record.” Garcia, 2018 WL

1513688, at *3. Therefore, substantial evidence does not support the ALJ’s RFC

findings concerning Plaintiff’s mental limitations. Remand is necessary.

                b. The RFC regarding Plaintiff’s physical impairments was
                   improper.

      Plaintiff argues that the ALJ erred because he failed to recognize that

Plaintiff’s neck fusion was unsuccessful, impacting the range of motion in her left

arm. ECF No. 15 at 23–25. Plaintiff further contends that her doctors’ opinions were

contrary to the testifying medical expert, Dr. Krishnamurthi’s opinion, on which the


                                         15
       Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 16 of 22




ALJ erred in relying to conclude that Plaintiff could perform light work. Id. at 25.

         The ALJ recounted Plaintiff’s testimony that the December 2017 surgery

“was not successful,” and “[n]othing improved, and certain things worsened, like

bending, lifting, writing, signing, and driving.” R. 16. The ALJ found, however, that

Plaintiff’s testimony was not “entirely consistent regarding the severity of her

symptoms and their effect on her ability to perform work related activities.” R. 16.

The ALJ considered the Plaintiff’s activities of daily living to conclude that she is

not totally precluded from all work activities. R. 16. 16

         In addition, the ALJ considered the facts of the record in accordance with

section 404 in determining Plaintiff’s RFC limitations. The ALJ discussed the

records of each of her treating physicians, including Dr. Berry, 17 Dr. Jain,18 and

Dr. Hernandez.19 R. 19.


16
  The ALJ noted that Plaintiff is able to read, pay bills, manage her finances, care for her daughter
and pet, maintain her personal hygiene and grooming, swim, do some laundry, watch television,
go out alone, attend church, spend time with others, live with family, and maintain a friendship.
R. 16. He also observed elsewhere that after the surgery Plaintiff no longer drives. R. 14, 16.
17
  Dr. Berry’s reports indicated that Plaintiff had good strength in her upper extremities, with a full
range of motion, but deceased performance in her left arm. R. 881 (3/19/18); R. 913 (11/3/18).
Dr. Berry noted that she has decreased sensation from her neck to her hand. R. 913 (11/13/18).
Dr. Berry documented Plaintiff’s complaints of pain in the neck and arm radiating to her hand, and
of dropping things with her left hand. R. 913 (11/13/18).
18
   The record contained progress notes from 4/28/17 through 9/27/17 for visits to the Texas
Medical Rehab and Pain Center on complaints of neck and back pain. R. 565-607. She visited with
Dr. Jain who documented tests results confirming muscle tightness and pain in both the neck and
back. E.g., R. 573-74 (8/25/17). The plan of treatment included medication, further tests, a TENS
unit and cane for better pain control and assistance walking, R. 574 (8/25/17), and physical therapy
to reduce pain, R. 584 (5/26/17).
19
     Dr. Hernandez performed a neurological consultation. He noted Plaintiff’s complaints of pain,

                                                 16
     Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 17 of 22




       The ALJ also considered the medical consultative opinions. Both Dr. Rehnam

and Dr. Kwun completed physical RFC assessments, limiting Plaintiff to light work

with no non-exertional limitations. R. 64 (8/10/17); R. 94 (2/21/18). In finding these

opinions persuasive, the ALJ noted that the consultants reviewed the entire medical

file. Their opinions were consistent with the medical records, including the clinical

findings overall, Dr. Krishnamurthi’s opinion, and Plaintiff’s activities of daily

living. R. 21.

       The ALJ also found Dr. Krishnamurthi’s opinion—who testified at the

hearing—to be consistent with and supported by the medical record. R. 20.

Dr. Krishnamurthi limited Plaintiff to light work with additional limitations of

occasional use of the left hand and reaching above the shoulder. R. 54. The ALJ

found his testimony persuasive because Dr. Krishnamurthi reviewed the entire

record, is Board-certified in a specialty relating to Plaintiff’s impairment (internal

medicine and cardiology),20 and is familiar with the regulations. R. 20. Plaintiff

contends that the ALJ misevaluated Dr. Krishnamurthi’s persuasiveness. ECF

No. 15 at 25. But the ALJ found Dr. Krishnamurthi’s opinion to be substantiated by

the opinions of Dr. Rehman and Dr. Kwun, as well as the medical records.


numbness, and dropping objects. He also documented that Plaintiff reported the pain improved
after surgery. He observed that Plaintiff had a decreased range of motion in her left elbow and
shoulder but normal muscle tone and strength. R. 1005 (12/18/18).
20The Court takes issue with the ALJ’s statement that these specialties relate to Plaintiff’s
impairment. Plaintiff’s impairments fall under the mental health and orthopedic specialties.

                                              17
    Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 18 of 22




      The ALJ considered the medical evidence of the record according to the

factors set out in 20 C.F.R. § 404.1520c(a). He found persuasive the testimony of

the medical expert and the opinions of the consulting experts and found them to be

consistent with the medical records. However, there is no accounting for Dr. Jain’s

prescription for a cane and Plaintiff’s testimony of continued use. Plaintiff claims

this was error.

             2. The ALJ failed to incorporate Plaintiff’s cane usage in the RFC.

      Plaintiff argues that the ALJ did not consider her cane usage, preventing

Plaintiff from being able to stand and/or walk six hours a day. ECF No. 15 at 24–27.

      “To find that a hand-held assistive device is medically required, there must be

medical documentation establishing the need for the device to aid in walking or

standing and describing the circumstances for which it is needed.” SSR 96-9P, 1996

WL 374185, at *7 (July 2, 1996); Temple v. Saul, No. 4:19-cv-3320, 2020 WL

6075644, at *3 (S.D. Tex. Oct. 14, 2020). When determining whether a hand-held

assistive device is medically necessary, an ALJ must consider “the particular facts

of a case” based on the evidence of the need for the device and the circumstances

for which it is needed. Temple, 2020 WL 6075644, at *3. The ALJ errs when he

ignores medical records documenting a plaintiff’s need for an assistive device. Id.

(remanding when ALJ ignored medical records documenting need for assistive

devices).


                                         18
     Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 19 of 22




        Plaintiff’s evidence documented that Dr. Jain recommended the use of the

cane for better pain control and to assist with walking. R. 574. The ALJ referenced

this record. R. 17 (referencing R. 574). In addition, the ALJ examined Plaintiff on

the use of assistive devices. Plaintiff testified that after her surgery she was

prescribed a cane and continued to use it for the past two years since the surgery.

R. 52. She further testified that she needs to use it four days a week. R. 52. The ALJ

also referenced this testimony in his opinion. R. 15. Thus, Plaintiff met her burden

of establishing that the cane is medically necessary. Temple, 2020 WL 6075644, at

*3.21

        Although the use of a single point cane does not create an inability to

ambulate,22 because Plaintiff provided medical records documenting the necessity


21
   This is not a case where there was no documentation supporting the use of a cane. Johnson v.
Berryhill, No. 3:15-CV03961-BH, 2017 WL 1105720, at *7 (N.D. Tex., Mar. 24, 2017) (affirming
ALJ’s decision not to include limitations for assistive device when Plaintiff failed to provide
medical documentation prescribing the device and determining the situations in which it was
necessary); Donner v. Barnhart, 285 F. Supp. 2d 800, 814 (S.D. Tex. 2002) aff’d, 104 F. App’x
371 (5th Cir. 2003) (explaining that without proof of a prescription or medical records
documenting Plaintiff’s need for an assistive device, the ALJ need not consider the assistive device
in his assessment). Nor is this a case where plaintiff’s use of an assistive device is purely of her
own accord. Myers v. Barnhart, 285 F. Supp.2d 851, 862 (S.D. Tex. 2002) (affirming ALJ’s
finding of non-disabled when Plaintiff could perform daily activities without an assistive device
and failed to show the device was prescribed or medically necessary); Garcia v. Colvin, No. M-
15-036, 2016 WL 489753, at *6 (S.D. Tex. Jan. 11, 2016) (explaining that an observational note
concerning Plaintiff’s preference for using an assistive device does not equate to a medical
determination that Plaintiff requires the device).
22
   “A single cane is not sufficient, under the regulations, to equal an inability to ambulate.” Maddox
v. Colvin, No. 14-1826, 2015 WL 3826280, at *18 (S.D. Tex. June 18, 2015); see Weary v. Astrue,
288 F. App’x 961. 967 (5th Cir. 2008) (determining that “reliance on a single cane does not limit
the function of both extremities, as would reliance on a walker, two crutches or two canes as
required under § 1.00B3b(1)”).


                                                 19
     Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 20 of 22




of Plaintiff’s cane and testified consistently with the records, the ALJ should have

addressed her need for the assistive device in the RFC. See Donner, 285 F. Supp. 2d

at 814. However, the ALJ failed to account for it, failed to ask the medical expert

about it, and failed to include limitations in the RFC to address it.

       Instead, the ALJ limited Plaintiff to light work.23 The ALJ’s opinion does not

reflect that he determined that Plaintiff’s cane usage was consistent with light work

or included limitations to account for the cane. In contrast, under the regulations,

sedentary work 24 does not preclude the use of a handheld device, like a cane. The

regulations provide that even someone who uses a medically required hand-held

device may be able to perform the minimal lifting and carrying requirements of

sedentary work. SSR 96-9P, 1996 WL 374185, at *7 (emphasis added). Courts in

the Fifth Circuit have recognized that sedentary work with additional postural

restrictions allows for the use of a cane.25 Although the ALJ was within his authority


23
  “Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying
of objects weighing up to 10 pounds.” 20 C.F.R. § 404.1567(b). A job in this category “requires a
good deal of walking or standing,” or “sitting most of the time with some pushing and pulling of
arm or leg controls.” Id.
24
  Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting or
carrying articles like docket files, ledgers, and small tools. Although a sedentary job is defined as
one which involves sitting, a certain amount of walking and standing is often necessary in carrying
out job duties. Jobs are sedentary if walking and standing are required occasionally, and other
sedentary criteria are met. 20 C.F.R. § 404.1567.
25
  Reese v. Saul, No. 4:19-CV-2787, 2020 WL 6804513, at *3 (S.D. Tex. Nov. 3, 2020) (finding
RFC of sedentary work but Plaintiff never could never crawl, climb ropes, ladders, or scaffolds
properly included limitations for Plaintiff’s cane); A.D.V. v. Social Sec. Admin., No. 14-cv-3223,
2016 WL 3512033, at *3 (W.D. La. Feb. 26, 2016) (finding that Plaintiff could perform sedentary
work without additional restrictions because Plaintiff’s cane use did not have “more than a slight

                                                 20
       Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 21 of 22




to weigh the medical evidence with Plaintiff’s testimony and decide Plaintiff’s

limitations, he failed to account for Plaintiff’s use of a medically necessary assistive

device in the RFC.

          The ALJ’s failure to do so was error. There was no proof or testimony that

Plaintiff’s need for the cane had changed and the record as a whole shows no general

improvement in Plaintiff’s physical impairments. See Loza, 219 F.3d at 396 (once

evidence is presented that supports a finding that a condition exits, it is presumed in

the absence of contrary proof that the condition remains unchanged). Although this

Court cannot reweigh the evidence, judicial review is not merely a rubber stamp of

the ALJ’s findings. Singletary, 798 F.2d at 822–23. Despite acknowledging that

Dr. Jain prescribed a cane as part of Plaintiff’s treatment plan, the ALJ failed to

incorporate Plaintiff’s cane usage in the RFC or explain why he was not accounting

for it. The ALJ may have considered and may have had valid reasons for not

including the cane; but as he did not explain them, the Court is unable to determine

whether any such rejection is based on substantial evidence. See Jones v. Chater, 65

F.3d 102, 104 (8th Cir. 1995);26 cf. Loza, 219 F.3d at 395 (holding the ALJ cannot




impact” on ability to perform the full range of sedentary work.); Montgomery v. Colvin, No. 4:12-
CV-574-Y, 2013 WL 5314410, at *9 (N.D. Tex. Sept. 20, 2013) (affirming ALJ’s RFC of
sedentary work with restrictions in climbing, stooping, kneeling, and crawling due to Plaintiff’s
need for a cane).
26
     This case was cited with approval and followed in Loza, 219 F.3d at 396.


                                                 21
     Case 4:20-cv-00736 Document 19 Filed on 09/10/21 in TXSD Page 22 of 22




reject a medical opinion with an explanation). Initial determinations of fact and

credibility are for the ALJ, and must be set out in the decision, 20 C.F.R. § 404.953;

the Court cannot speculate whether or why an ALJ rejected certain evidence. Jones,

65 F.3d at 104. Accordingly, remand is necessary to fill this void in the record. Id. 27


V.     CONCLUSION

       The Court GRANTS Plaintiff’s motion for summary judgment, ECF No. 15,

and DENIES Defendant’s motion for summary judgment, ECF No. 18.

Commissioner’s determination that Plaintiff is not disabled is VACATED. This case

is REMANDED to the Commissioner for further proceedings consistent with this

opinion.

       Signed at Houston, Texas, on September 10, 2021.




                                                  _________________________________
                                                        Dena Hanovice Palermo
                                                     United States Magistrate Judge




27
  Because the ALJ erred in formulating the RFC, the Court need not address Plaintiff’s last
argument that the ALJ erred in not including all her limitations in the hypothetical questions to the
vocational expert.

                                                 22
